2014 UT App 226
_________________________________________________________

               THE UTAH COURT OF APPEALS

STATE OF UTAH , IN THE INTEREST OF A.S. AND I.V., PERSONS UNDER
                    EIGHTEEN YEARS OF AGE .


                              F.V.,
                           Appellant,
                                v.
                         STATE OF UTAH ,
                            Appellee.

                       Per Curiam Decision
                         No. 20140338-CA
                     Filed September 25, 2014

       Second District Juvenile Court, Ogden Department
               The Honorable Jeffrey J. Noland
                          No. 1048751

            Jason B. Richards, Attorney for Appellant

         Sean D. Reyes and John M. Peterson, Attorneys
                         for Appellee

                Martha Pierce, Guardian ad Litem

      Before Judges JAMES Z. DAVIS, STEPHEN L. ROTH , AND
                       JOHN A. PEARCE.


PER CURIAM:

¶1    F.V. (Mother) appeals the juvenile court’s order terminating
her parental rights in A.S. and I.V. We affirm.

¶2     Mother asserts that there was insufficient evidence to
support the termination of her parental rights, and that the juvenile
court erred by terminating her reunification services. “[I]n order to
overturn the juvenile court’s decision, the result must be against
                          In re A.S. and I.V.


the clear weight of the evidence or leave the appellate court with
a firm and definite conviction that a mistake has been made.” In re
B.R., 2007 UT 82, ¶ 12, 171 P.3d 435 (citation and internal quotation
marks omitted). We “review the juvenile court’s factual findings
based upon the clearly erroneous standard.” In re E.R., 2001 UT
App 66, ¶ 11, 21 P.3d 680. A finding of fact is clearly erroneous
when, in light of the evidence supporting the finding, it is against
the clear weight of the evidence. See id. Therefore, “[w]hen a
foundation for the court’s decision exists in the evidence, an
appellate court may not engage in a reweighing of the evidence.”
In re B.R., 2007 UT 82, ¶ 12.

¶3      The juvenile court determined that there were multiple
grounds supporting the termination of Mother’s parental rights.
Pursuant to Utah Code section 78A-6-507, the finding of a single
enumerated ground will support the termination of parental rights.
See Utah Code Ann. § 78A-6-507 (LexisNexis 2012). Therefore, it is
sufficient if the evidence supports any of the grounds for
termination found by the juvenile court. In this case, the juvenile
court determined that Mother is an unfit parent under Utah Code
section 78A-6-507(1)(c). In determining whether a parent is unfit,
the juvenile court shall consider the habitual or excessive use of
controlled substances, or dangerous drugs, that renders the parent
unable to care for a child. See Utah Code Ann. § 78A-6-508(2)(c).

¶4      The record supports the juvenile court’s determination that
Mother is an unfit parent. Mother has an extensive history of
substance abuse. At the time of the termination trial, Mother had
not successfully completed a substance abuse program to address
her drug use. Mother was discharged from substance abuse
programs after she missed long periods of treatment, or she simply
stopped attending her treatment program. Mother was required to
participate in drug testing, but she missed the majority of her drug
tests, and she also continued to test positive for illicit drugs. Mother
fails to demonstrate that the juvenile court erred by determining
that she is an unfit parent. Because finding any single ground
under Utah Code section 78A-6-507 is sufficient to terminate




20140338-CA                        2                2014 UT App 226
                         In re A.S. and I.V.


parental rights, we do not address Mother’s additional challenges
to the alternative grounds supporting the termination of her
parental rights.

¶5     Mother next asserts that there was insufficient evidence to
support the juvenile court’s determination that it was in the
children’s best interests to terminate her parental rights. If the
juvenile court determines that there are sufficient grounds to
terminate parental rights, in order to actually do so, the court must
next find that the best interests and welfare of the child are served
by terminating the parent’s parental rights. See In re R.A.J., 1999 UT
App 329, ¶ 7, 991 P.2d 1118. Furthermore, “when a foundation for
the [juvenile] court’s decision exists in the evidence, an appellate
court may not engage in a reweighing of the evidence.” In re B.R.,
2007 UT 82, ¶ 12.

¶6      In conducting the best interest analysis, the juvenile court
determined that Mother has an extensive history of substance
abuse, which renders her to be an unfit parent. The juvenile court
found that A.S. has special therapeutic needs, which have resulted
from Mother’s choices. These therapeutic needs necessitate that
A.S. live in a structured, safe environment. In the children’s current
foster placement, the children are loved, and they receive the
structured, safe environment that they require. The children’s
foster parents are committed to caring for the children’s needs.
Mother fails to demonstrate that the juvenile court erred by
determining it was in the children’s best interests to terminate her
parental rights.

¶7     Mother next asserts that the juvenile court erred by
terminating reunification services without making sufficient
findings under Utah Code section 78A-6-314(2). Section 78A-6-
314(2) provides that when reunification services were ordered, at
the permanency hearing, the juvenile court shall determine
whether the child may safely be returned to the custody of the
parent. See Utah Code Ann. § 78A-6-314(2). A child may not be
returned to a parent if the juvenile court finds, by a preponderance




20140338-CA                       3               2014 UT App 226
                         In re A.S. and I.V.


of the evidence, that return of the child to the parent would create
a substantial risk of detriment to the minor’s physical or emotional
well-being. See id. § 78A-6-314(2)(b). Prima facie evidence that
return of the minor to a parent would create a substantial risk of
detriment to the child is established if the parent fails to comply
with a child and family plan, in whole or part, or fails to meet the
goals of a court approved child and family plan. See id. § 78A-6-
314(2)(c). With regard to Mother’s assertion that the trial court
failed to make explicit findings prior to terminating further
reunification services, a trial court’s failure to make explicit
findings supporting its decision does not, alone, warrant reversal
so long as the basis for the trial court’s ruling is readily apparent
from the record. See generally State v. Ruiz, 2012 UT 29, ¶ 24, 282
P.3d 998. Although the juvenile court did not make explicit
findings pertaining to each element set forth in Utah Code section
78A-6-314(2), it is readily apparent from the record that the juvenile
court considered the appropriate statutory factors prior to
terminating Mother’s reunification services.

¶8      Mother next asserts that the juvenile court erred by taking
judicial notice of its earlier status adjudications. A trial court may
take judicial notice on its own at any stage of a proceeding. See
Utah R. Evid. P. 201(c). A trial court “must take judicial notice if a
party requests it and the court is supplied with the necessary
information.” Id. This court has previously determined that a
juvenile court may rely upon previously adjudicated facts in child
welfare proceedings. See In re J.B., 2002 UT App 267, ¶ 17, 53 P.3d
958. The record demonstrates that the Guardian ad Litem moved
the juvenile court to take judicial notice of its prior findings and
orders, and that the juvenile court did so. Mother fails to
demonstrate that the juvenile court erred by taking judicial notice
of its prior adjudicative facts.

¶9     Lastly, Mother asserts that the juvenile court erred when it
admitted the Division of Child and Family Services’s (DCFS) case
logs as an exhibit. Specifically, Mother argues that DCFS’s activity
logs contained hearsay statements or lacked adequate foundation.




20140338-CA                       4               2014 UT App 226
                         In re A.S. and I.V.


However, the record indicates that the juvenile court specifically
acknowledged that portions of the activity logs may present
evidentiary issues, such as hearsay. The juvenile court ruled that it
would not consider any information contained in the logs unless
such statements were corroborated by independent, reliable
sources. Mother fails to demonstrate that the juvenile court erred
by admitting DCFS’s activity logs.

¶10    Affirmed.




20140338-CA                      5                2014 UT App 226